TiMLiN, J.
{dissenting).- The will in question, in the most simple, straightforward way, gave a life estate in the property in question to testator’s widow. This is followed *561by the simple and direct words: “After her death the said property to be divided equally between my children.” There are no other indications of the intention of the testator. I do not-think it conforms either, with the intention of the testator or to the statutes to hold that these remainders to the testator’s children did not vest at the death of the testator, subject only to the life estate of the widow. If he had not mentioned the children at all, but simply devised a life estate to the widow, it could hardly be claimed that each child did not take a vested interest. Is it rational to .hold that 'this is defeated by the direction that “after her death the property is to be divided equally between my children ?” It is reiterated in decisions of this court that1 the intention of the testator must prevail, but' an artificial test of intention is here applied which I think tends to defeat the true intention, and the subject left in such confusion that titles are shaken and wills rendered very uncertain. In Cowley’s Will, 120 Wis. 263, 97 N. W. 930, 98 N. W. 28, there were two successive life estates, and the remainder was disposed of in the following words: “such portion of my said estáte as shall remain shall be equally divided between my lawful heirs.” Held, that this word “heirs” referred to those persons who at the testator’s death would by law have been entitled to inherit his intestate estate and not to those who were his heirs at the'death of the last life tenant. If that case 'and the present case stand, there must be quite a difference in the use of the words “my children” and “my lawful heirs” in a case where the children and the lawful heirs are the sáme persons.
In Smith v. Smith, 116 Wis. 570, 93 N. W. 452, the will was substantially like that in the instant case; that is, it created a life use and then provided, “and at the time of her death to be equally divided between these four children,” naming them. It was held that the bequest to these four vested in interest at the death of the testator. It is said that *562there the names of the children were given, here they are not; but I do not think that a valid ground of distinction, nor would it occur tp a mind not predisposed to find distinctions, nor tp a testator making his will. I think the will in Burnham v. Burnham, 79 Wis. 557, 48 N. W. 661, is in legal effect and substance, in so far as the question here up for consideration is concerned, like the will in the instant case.
The statute, sec. 2037, says future estates are either vested or contingent. If I understand the decisions they say that such estates may be vested and contingent. Moran's Will, 118 Wis. 177, 96 N. W. 367. The statute (sec. 2037) says estates are vested when there is a person in being who would have an immediate right to the possession of the lands upon the ceasing of the intermediate or precedent estate, while they are contingent (omitting events) only when the person to whom they are limited to take effect remains uncertain. The decisions say sometimes that the estate is vested, that it is not vested, and sometimes that it is vested subject to be divested under such circumstances when the statute declares the estate vested. An estate vested in interest but not in possession remaining after a life estate may be subject to be divested by the happening of a condition subsequent like any other title, but surely this does not affect its vesting under the statute. The Moran Will Case, 118 Wis. 177, 96 N. W. 367, is cited with apparent confidence by the appellant and respondents. It might be well to notice that the opinion there seems_ to argue in one direction and decide in another. There were in that will express words of survivorship, but the question related to the. children, not to Julia Dolan, and was whether the survival there mentioned referred to the death of the testator or to the death of his wife, the life tenant. It is said: “The decision was in favor of the former. The losing parties thereupon appealed to the circuit court, where they prevailed, judgment being rendered accordingly, from which this appeal is taken.” That would make it ap*563pear tliat the county court decided that the words of survivor-ship referred to those who survived the testator. The circuit' court decided that it meant those who survived the life tenant and the latter judgment w'as reversed by this court, although the argument contained in the opinion, and I may be pardoned for saying it is for the most part' obiter, is wholly the other way. An examination of the record will disclose that the county court decided that the words of survival referred to the death of the life tenant, the circuit court' reversed this, holding they referred to the death of the testator, and this court reversed the judgment of the circuit court and sustained that of the county court. ' _
Without prolonging this dissent I merely wish to say that the will before the court is, in my opinion, in legal substance and effect like the will in Burnham v. Burnham, 79 Wis. 557, 48 N. W. 661; Smith v. Smith, 116 Wis. 570, 93 N. W. 452; and Cowley’s Will, 120 Wis. 263, 97 N. W. 930, 98 N. W. 28; and the word “divide,” when applied to real estate and among the children of testator, has no such natural or usual meaning as is here attempted to be given to it. The rule of this case is highly artificial and neither carries out what appears to me to be the intention of the testator nor conforms to the statute.